DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 and 6-8, 10 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ichinose et al. (JP 2005-111255) in view of Goh et al. (US 2015/0125537). 
Regarding claims 1-2, 13-14 Ichinose discloses a composite which can be applied as a medical material such as artificial bone, artificial tooth (para 0034). The composite is a calcium phosphate complex which is obtained by immobilizing an apatite nucleating agent consisting of calcium phosphate on a substrate surface having at least a hydrophilic surface and the surface is a polymer (claims 1-2). The substrate includes polymer such as polysaccharide such as chitin and natural polymer such as hyaluronic acid (para 0014). The calcium phosphate layer which is bonded on to the substrate corresponds to the ceramic layer and contains crystals (para 0038) and the substrate corresponds to the base material. 
However, Ichinose fails to disclose that the ceramic layer contains hydroxyapatite which is laminated towards an outside of the base material in a c-axis direction. 
Whereas, Goh discloses a bone filler material comprising a plurality of particles, each particle comprising a biodegradable outer shell and an inner core (claim 1). The biodegradable outer shell is comprised of scaffold which is a material such as calcium phosphate, a hydroxyapatite or mixtures thereof (claims 2-3). 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include hydroxyapatite of Goh in the calcium phosphate complex of Ichinose motivated by the desire to enhance and support bone regeneration.
Although Ichinose in view of Goh does not disclose ceramic layer contains crystals having a laminated structure in a c axis direction, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) . Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983).	See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Ichinose in view of Goh meets the requirements of the claimed product, Ichinose in view of Goh clearly meet the requirements of present claims composite body. 
Regarding claims 6-8, Ichinose discloses the thickness of the nucleating agent is very thin and usually in the range of 0.1-400 nm (para 0030). 
Regarding claim 10, Ichinose discloses a composite which can be applied as a medical material such as artificial bone, artificial tooth (para 0034) which encompasses sheet shape. 
Alternatively, with respect to the sheet shape limitation, Change in size and shape is not patently distinct over the prior art absent persuasive evidence that the particular configuration of the claimed invention is significant. See In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). MPEP 2144.04[R-1]
Regarding claims 11-12, Ichinose fails to disclose the polymer is protein such as gelatin.
Whereas, Goh discloses a bone filler material comprising a plurality of particles, each particle comprising a biodegradable outer shell and an inner core (claim 1). The biodegradable outer shell is comprised of scaffold which is a material such as calcium phosphate, a hydroxyapatite or mixtures thereof (claims 2-3). The inner core comprises polymer such gelatin (para 0054).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include hydrophilic polymer such as gelatin of Goh in the substrate of Ichinose motivated by the desire to provide additional therapeutic effects. 
Claims 1-2 and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Goh et al. (US 2015/0125537). 
Regarding claims 1-2, 9, 11-13 Goh discloses a bone filler material comprising a plurality of particles, each particle comprising a biodegradable outer shell and an inner core (claim 1). The biodegradable outer shell is comprised of scaffold which is a material such as calcium phosphate, a hydroxyapatite or mixtures thereof (claims 2-3). The inner core comprises polymer such gelatin, polysaccharide (para 0054). Bio-transformable" means that the outer shell can react with chemical compounds to form a component in natural tissue.  For example, the outer shell may comprise osteoconductive agents, such as apatite crystals, that mimic the composition of bone (para 0045). 
Although Goh does not disclose ceramic layer contains crystals having a laminated structure in a c axis direction, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) . Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983).	See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Goh meets the requirements of the claimed product, Goh clearly meet the requirements of present claims composite body. 
Regarding claim 10, with respect to the sheet shape limitation, Change in size and shape is not patently distinct over the prior art absent persuasive evidence that the particular configuration of the claimed invention is significant. See In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). MPEP 2144.04[R-1
Response to Arguments
Applicants arguments filed on 08/24/2022 have been fully considered, but they are moot in view of new grounds of rejections as stated above. 
Applicant argues that Goh does not disclose a concrete method for a case where the biodegradable shell is hydroxyapatite. If, on the basis of the disclosure of Goh, the biodegradable shell comprising hydroxyapatite is produced referring to the case of calcium carbonate crystals, the crystals of hydroxyapatite would be grown in a random manner.
However, it should be noted that claims are directed towards product claim and not process and irrespective of how the shell is made as long as Goh discloses shell comprising hydroxyapatite, it means the claim limitation. 
Applicant argues that Goh states that the phosphate reacts with the calcium of the biodegradable shell comprising calcium carbonate crystals to produce calcium phosphate as described at paragraph [0080]. Crystalline orientation of the calcium phosphate produced in this way is determined by the orientation of the calcium carbonate crystals which is deposited first around the core. Namely, in order to produce a shell in which calcium phosphate is laminated toward outside in a c axis direction it is needed that the calcium carbonate crystals are laminated toward outside in a c axis direction. From the disclosure of Goh, however, one of ordinary skill in the art would understand that the calcium carbonate crystals are grown in a random manner as mentioned above. Calcium phosphate crystals with a random crystalline orientation is obtained from the calcium carbonate crystals grown in the random manner. Therefore, the biodegradable shell forming the bone filler as taught in Goh is not a shell in which calcium phosphate is laminated toward outside in a c axis direction.
However, it is agreed that Goh does disclose that shell containing crystals as stated above and does not disclose the claimed process limitation.
 Although Goh does not disclose ceramic layer contains crystals having a laminated structure in a c axis direction, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) . Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983).	See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Goh meets the requirements of the claimed product, Goh clearly meet the requirements of present claims composite body. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONAK C PATEL whose telephone number is (571)270-1142. The examiner can normally be reached M-F 8:30AM-6:30PM (FLEX).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALICIA CHEVALIER can be reached on 5712721490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONAK C PATEL/Primary Examiner, Art Unit 1788